Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pietsch (USPN 4,413,830).
Pietsch discloses a sealing apparatus for robot, comprising: a first enclosure (14); a second enclosure (13) rotatably connected (13 and 14 rotate relative to one another, and therefore the second enclosure is considered rotatably connected to the first) to the first enclosure, wherein the first enclosure and the second enclosure cooperatively define a gap (15) between the first enclosure and the second enclosure; a driving device (1) connected to the first enclosure and the second enclosure, wherein the driving device is [configured to drive the first enclosure and the second enclosure to rotate relative to each other based on movement indication of the articulated robot] (drive device of Pietsch is considered capable of driving the first and second enclosure relative to each other) a seal (11) disposed in the gap, wherein the seal and the second enclosure cooperatively define a chamber (19); and an elastomer (20) disposed in the chamber, wherein the elastomer is compressed by the seal and the second enclosure, generating an elastic force that presses the seal against the first enclosure; wherein the first enclosure and the second enclosure cooperatively constitute a pitch joint or a roll joint (as 13 and 14 rotate relative to one another, they are considered to form a roll joint).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietsch (USPN 4,413,830) in view of Eijkelenberg (US 2008/0061517 A1).
Pietsch discloses the claimed invention except for wherein the seal comprises a transparent or translucent plastic material.
The selection of a known material suitable for an invented use is within the level of ordinary skill in the art. 
Eijkelenberg discloses a seal (16) formed of a transparent material (Paragraph [0027]). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the seal of Pietsch to have a transparent material, as the selection of a known material suitable of a given intended use only requires routine skill in the art. 

Allowable Subject Matter
Claims 2-6, 8, 9, 12-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658